Court of Appeals, State of Michigan

                                              ORDER

                                                                          Michael F. Gadola
Ashley Capital, LLC v Department of Treasury                               Presiding Judge

Docket No.    322386                                                      Joel P. Hoekstra

LC No.        12-000132-MT                                                Michael J. Kelly
                                                                           Judges


               The Court orders that the November 10, 20 15 opinion, approved for publication January
5, 2016, is hereby AMENDED. The opinion contained the following clerical error: page 2, first full
paragraph, line 6, the word carryforward should have been, and has been replaced with, the words
investment tax.

              In all other respects the opinion remains unchanged.




                       A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                               JAN 12 7016
                                       Date